
	
		I
		112th CONGRESS
		1st Session
		H. R. 468
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2011
			Ms. Berkley
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  reduction in the deductible portion of expenses for business meals and
		  entertainment.
	
	
		1.Repeal of reduction in
			 business meals and entertainment tax deduction
			(a)In
			 generalSection 274(n)(1) of the Internal Revenue Code of 1986 is
			 amended by striking 50 percent and inserting the
			 applicable percentage.
			(b)Applicable
			 percentageSection 274(n) of the Internal Revenue Code of 1986 is
			 amended by striking paragraph (3) and inserting the following:
				
					(3)Applicable
				percentageFor purposes of paragraph (1), the term
				applicable percentage means the percentage determined under the
				following table:
						
							
								
									For taxable years beginning
						inThe applicable
									
									 calendar year—percentage
						is—
									
								
								
									201175
									
									2012 or
						thereafter80.
									
								
							
					.
			(c)Conforming
			 amendmentThe heading for section 274(n) of the Internal Revenue
			 Code of 1986 is amended by striking Only 50
			 Percent and inserting Portion.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			
